Citation Nr: 1529892	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective April 18, 2007.

The Veteran provided testimony during an informal hearing before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in January 2011 at which time it was remanded for further development.  Thereafter, in a May 2012 decision, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD.

In May 2013, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the May 2012 Board decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this matter was remanded in January 2011 for further development, which included obtaining outstanding treatment records from the Detroit Vet Center.  The JMR stated that readjudication was required, in part, because there was no indication that VA made a direct request for the identified records.  Accordingly, an attempt must be made to obtain the outstanding treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Board notes that the Veteran's last VA examination for his service-connected PTSD was in April 2011, over 4 years ago.  The Board finds that another examination should be arranged to ensure that the Veteran's current symptomatology is appropriately documented.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records regarding treat for the Veteran's PTSD.  Specific efforts should be made to obtain records of the Veteran's treatment at the Vet Center.

The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented.  Treatment providers should be requested to provide a negative response if records are not available.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review and such review should be noted in the examination report. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability. 

3.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




